In an action torecover damages for the death of plaintiff’s intestate, who was killed in an automobile collision, judgment and order reversed upon the law and a new trial granted as to all defendants, with costs to abide the event. Prejudicial error was committed by the trial court in refusing to permit, in the cross-examination of the defendant Harry Johnson, an inquiry as to whether the said Johnson had been convicted of the crime of driving an automobile while intoxicated. Such proof was competent as affecting the credibility of the witness. This was not a conviction for a traffic infraction, referred to in section 355 of the Civil Practice Act. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.